DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 23 recites the limitation "the medical device" in line 1.  There is insufficient antecedent basis for this limitation in the claim as a medical device has not been previously introduced.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tinius (US 2017/0051189 A1).

Regarding claims 1-5, Tunius teaches an adhesive medical dressing (100) (wound dressing) attached to skin (20) comprising and comprising absorbent layer (130) (absorbent pad) disposed beneath (lower surface) protective backing layer (140) (film base), which is in-turn attached to the underside of occlusive cover layer (180) via weak adhesive (190), wherein the edges of layer (140) comprise switchable adhesive composition (170) (adhesive layer extending across a surface area) (para 0151-0152) having a thickness of 60 m (current claim 3) (para 0076) and comprising a pressure sensitive adhesive (PSA) component (current claim 4), an oligomeric curable component, a photoinitiator (and catalyst) (catalyst mix) and a stabiliser (para 0074-0075, 0226).
Tinius also teaches that the oligomeric curable component is polyurethane of formula (II), wherein “E” is a tri-isocyanate, “B” is a diol (para 0013-0016) such as polypropylene glycol and polyethylene glycol ((a) polyol mixture) (current claim 2) (para 0058).
While the body-text of Tinius doesn’t specify the adhesion value of the switchable adhesive (170), Tinius does teach that the adhesion is adjusted via regulating the polarity and viscoelastic properties of the oligomer (para 0043, 0061) and its double bonds/radiation exposure (para 0052, 0091).  Also, while Tinius teaches peel forces HDPE rather than a metal plate, Tinius also demonstrates inventive examples demonstrating post-switching peel forces of 0.20 to 1.5 N/ 25 mm to HDPE (8.16 to 61.2 g/cm) (para 0251, 0254).

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to adjust the post-switching peel force (i.e. the adhesion value) of the switchable adhesive (170) to values identical to that presently claimed (less than 150 g/cm, or less 100 g/cm) to a metal plate based on the adhesion properties required of the prior art’s intended application as in the present invention

Regarding claim 6, Tinius teaches that the adhesive (170) is coated on a substrate and dried (para 0048).

Regarding claim 7-9, Tinius teaches that the adhesive (170) is applied to a carrier film (substrate film) (para 0074-0078) such as a film of, inter alia, thermoplastic polyester elastomer and non-wovens (flexible) (para 0079).

Claim(s) 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tinius (US 2017/0051189 A1).

Regarding claims 10-16, Tinius teaches the dressing (100) as set forth above in the prior art rejection of claims 1-9, which is equally applicable to the current claims.

Claim(s) 17-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tinius (US 2017/0051189 A1).

Regarding claims 17-28, Tinius teaches the dressing (100) (i.e. a medical device or bandage, current claims 22-24) set forth above in the prior art rejection of claims 1-9, which is equally applicable to the current claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053. The examiner can normally be reached 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia A Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        12/16/2022son